Per the 3/28/2022 conversation with Applicant, the Examiner submits the following correspondence with detailed information to respond to the office action also included below. 

Assistance
If you are unfamiliar with design patent prosecuting procedure and/or drafting technique, you should consider the specialized character of design patent applications as follows.  While you, the inventor, may prosecute the application or execute the reproductions, lack of experience in either field usually acts as a liability in prosecuting or in obtaining the maximum patent protection.  Although the examiner will be able to assist you with most problems in the written portion of the application, poor or defective reproductions may prevent you from receiving a design patent.  You may wish to secure the services of an experienced patent draftsperson that will have the experience and drafting instruments to execute suitable reproductions, since the marketplace value of a design patent greatly depends on skillful preparation and prosecution.  The draftsperson should have specific design patent experience, not just a basic skill in mechanical reproduction. The Office cannot aid in selecting a draftsperson.  However, patent draftspersons can generally be contacted through the telephone book classified listings.  It may be useful to enter <patent drafting services> into an Internet search engine such as Google to produce many links to professional services.  In addition, a wealth of information concerning the filing of patent applications, including the Guide to Filing A Design Patent Application, can be found on the Internet at: http://www.uspto.gov/web/offices/com/iip/index.htm and clicking on the .pdf file.
Detailed Office Action
Ex parte Quayle
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in condition for allowance except for the following formal matters: 
Reproductions
The reproduction disclosure does not meet the requirements of 37 CFR § 1.84 because:
Applicants have not completed the filing requirements for colored reproductions. Color reproductions are permitted in design applications. Where a design application contains color reproductions, the application must include 
The number of sets of color reproductions required by paragraph 37 CFR 1.84 (a)(2)(ii)
The specification must contain the reference required by paragraph 37 CFR 1.84 (a)(2)(iii)                 
The following language should be included as the first paragraph of the brief description of the reproductions: 
The patent or application file contains at least one reproduction executed in color. Copies of this patent or patent application publication with color reproduction(s) will be provided by the Office upon request and payment of the necessary fee.
Applicant may either complete the filing requirements as stated above for color reproductions OR applicant may file replacement reproductions in grayscale.
Specification
The Examiner objects to the specification for the following reason.
The Examiner has amended the title to remove the phrase “Micro Scale” because it describes the size of the claimed design which is immaterial to the ornamental nature of the claim. Further, the term “micro scale” may have more than one appearance which may cause the exact three-dimensional appearance of the claim to be misunderstood or uncertain. The title should be amended to read: --Anaerobic Digester for Treatment of Food Waste--
_________________________________________________________________________
How to Respond to this PTO Office Action
Do not send this letter back to the Office; it is for you to keep.  Likewise, if you do not have copies of the application as you filed it, call and ask for a copy from the examiner (see phone number below), because it will be difficult for you to continue to work on this application without your own copy.  If, after receiving this letter (called an “Office action”), you want to continue your application for a patent, you must reply to the action and may request reconsideration or further examination, with or without amendment.  In order to be entitled to reconsideration or further examination, you must make a request for reconsideration or further examination in writing. Your reply must distinctly and specifically point out the supposed errors in the Office action and must respond to every objection and rejection in the Office action.  If the examiner has rejected the claim over prior art (prior art is something which has been done before), a general allegation that the claim is patentable without specifically pointing out how the design patentably distinguishes from the references would not be sufficient to comply with the rules.

In all cases where the examiner has said that a response to a requirement is necessary, or where the examiner has indicated patentable subject matter, your response must either comply with the requirement(s) or specifically argue each one that is not complied with.
When sending your response to this Office action, prominently title the first page “RESPONSE TO OFFICE ACTION”.  Your signature must appear on this page.  Make sure that all papers have the following items of information prominently displayed (in the upper right or left hand corner):
1.  Serial number (checked for accuracy).
2.  Art Unit number (copied from filing receipt or most recent Office action).
3.  Filing date.
4.  Name of the examiner who prepared the most recent Office action.
5.  Title of invention.
Certificate of Mailing
According to the rules under which the Office operates, it is your responsibility to make sure that your response is received at the PTO before a given amount of time after the mailing date (found on the first page of this action).  If that does not happen, we will consider that you have no interest in continuing with your application, and we will hold it abandoned.  Any number of things could possibly happen to your response to keep it from being received on time.  To ensure that you do not miss a critical date, please note that if you deposit a communication with the United States Postal Service before the response time has expired, you may submit the response with a "Certificate of Mailing" which merely certifies that the response is being mailed on a given date.  Your certification will enable us to consider the response timely, if it was mailed before the period for response had expired.  Please note that a Certificate of Mailing is not the same as Certified Mail.  This practice is not available with any service other than the United States Postal Service, e.g., Federal Expressâ, United Parcel Serviceâ (UPSâ), or the postal services of any foreign country.  We suggest that you use this format for a certificate:

"I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to:
Commissioner of Patents and Trademarks, Washington, D.C. 20231, on  (date).”
            Name of Applicant, Assignee, or Registered Representative ___________________ 
Signature______________________________________________________________ 
Date __________________________________________________________________
Post Card Receipt
Since timing is critical to the successful prosecution of your patent application, you may take advantage of a practice which will let you know that your communication was received at the USPTO.  If you include in the package of papers you send to the Office a self-addressed stamped post card which identifies the papers in your package (for example, substitute specification, substitute reproductions) and the serial number, the USPTO will date stamp it and send it back to you.
If You Do Not Respond within the Time for Response
In the event that you are not able to respond within the period for response set in the Office action, you may still save the application from becoming abandoned by responding before six months from the mailing of the Office Action. This extension of the period is permitted only if you request and purchase an extension of time to respond. The Office charges separate fees for each month of extension of time needed to respond to an Action; the fees are set by rule, and could change.  To encourage promptness, the fees are larger for the larger amounts of time.  Call the examiner noted below if you need to take advantage of this practice.
Change of address
If you change your mailing address or move, you must notify the Office promptly of your new address. Failing to do so will cause the Office to send a communication to your old address; if you do not get that communication, your application could become abandoned.  Notification should be specific to each pending application (identified as noted above) and should be the subject of a single letter, entitled “Change of Address”.
How to Amend an Application
To revise the specification and claim to present your application in proper form, use the following guidance.  While your application can be revised (amended) to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed.  The election of an embodiment for further prosecution as a result of a restriction requirement by the examiner does not constitute new matter.  
To make an amendment to the text of an application, a written instruction to make a change is necessary.  For example (and this is provided as illustrative only - your application may have different changes), to change the figure descriptions after the preamble, one would write on a separate piece of paper the heading "AMENDMENT", and this instruction:
"In the Figure 1 description, cancel the word [front], and substitute therefor the word --top--."

Similarly, to add a figure description for a new reproduction, one would, on the "Amendment" paper, write this instruction:
"After the Figure 2 description, add --Figure 3 is a [describe as appropriate] view thereof.--"


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The references not relied upon are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915